Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (NPL JVET-J0032), as evidenced by Chen (US 20180359483 A1), in view of Su (US PG Publication 2019/0132606).

	Regarding Claim 1, Wu (NPL JVET-J0032) discloses a method of decoding an image, comprising:
	determining a search region (motion search of the forward/backward reference, Section 2.1.5.1.2) for the motion modification (DMVR (decoder-side motion vector refinement) , Section 2.1.5) of the current block in the image (current block, Section 2.1.5.1.2);
	deriving delta motion information of the current block (delta 0/1 x/y, Section 2.1.5.1.2) based on a plurality of SAD candidates (candidates of minimum SAD best candidates, Section 2.1.5.1.2) in the search region (candidates, e.g., search “start point” Section 2.1.5.1.2);
	and modifying motion information of the current block (obtain best forward/backward MV, Section 2.1.5.1.2) by using the delta motion information (delta 0/1 x/y, Section 2.1.5.1.2),
wherein the motion modification of the current block is performed only when a picture order count (POC) difference between a current picture including the current block and an L0 reference picture is the same as a POC difference between the current picture and an L1 reference picture (mirror constraint, 2.1.5.1.2, Step 4),
and wherein the L0 reference picture (predSamplesL0 is forward prediction, Section 2.1.5.1.1) and the L1 reference picture have different temporal directions (predSamplesL1 is backward prediction, Section 2.1.5.1.1).
Chen provides evidence that Wu discloses wherein the motion modification of the current block is performed only when a picture order count (POC) difference between a current picture including the current block and an L0 reference picture is the same as a POC difference between the current picture and an L1 reference picture (mirror constraint, Wu 2.1.5.1.2, Step 4; the definition of “mirror” is provided by Chen: when the current picture is temporally between the two reference pictures and the temporal distance from the current picture to the two reference pictures is the same, the bilateral matching becomes mirror [0122]).
	Wu does not disclose, but Su (US PG Publication 2019/0132606) teaches 
	determining, based on a pre-defined condition, whether to perform motion modification on a current block (DMVR is used in merge mode [0024]);
	determining whether the motion modification is performed (When the size of the current block is larger than the size limit [0067]) in units of sub-blocks (the current block is partitioned into sub-blocks, and then DMVR is applied to the respective sub-blocks [0067]) when it is determined that the motion modification is performed on the current block (DMVR is used in merge mode [0024]); 
wherein whether the motion modification is performed in units of sub-blocks (the current block is partitioned into sub-blocks, and then DMVR is applied to the respective sub-blocks [0067]) is determined based on a comparison result between a size of the current block and a pre-defined threshold size (When the size of the current block is larger than the size limit [0067]), and wherein, in response to a case where the motion modification is performed in units of sub-blocks (the current block is partitioned into sub-blocks, and then DMVR is applied to the respective sub-blocks [0067]), the current block is divided into a plurality of sub-blocks having the pre-defined threshold size (block with a size equal to the size limit [0068]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify the DMVR of Wu to be conditional on block size because Su teaches that performing DMVR on large blocks is very computation intensive and breaking those large blocks into a smaller block improves efficiency [0067]. 

Regarding Claim 3, Wu (NPL JVET-J0032) discloses the method of claim 1, wherein the search region is determined as a region including at least one of a reference block (DMVR bilateral matching method, 2.1.5.1) or a neighboring region of the reference block, and wherein the neighboring region is N sample lines neighboring to a boundary of the reference block (DMVR template matching process, 2.1.5.1).

	Regarding Claim 4, Wu (NPL JVET-J0032) discloses the method of claim 1, wherein each of the SAD candidates (“candidates,” 2.1.5.1.2) is determined as an SAD value between an L0 block and an L1 block (SAD between candidate in the forward/backward direction, Section 2.1.5.1.2), and wherein the L0 block is determined based on a position of an L0 reference block of the current block ( (MV0x+B0x, MV0y+B0y) , Section 2.1.5.1.2) and a predetermined offset (MVD0 (delta0x, delta0y) , Section 2.1.5.1.2) and the L1 block is determined based on a position of an L1 reference block of the current block (MV1x+B1x, MV1y+B1y, Section 2.1.5.1.2) and the predetermined offset (MVD1 (delta1x, delta1y) , Section 2.1.5.1.2).

	Regarding Claim 5, Wu (NPL JVET-J0032) discloses the method of claim 4, wherein the SAD value is calculated using samples belonging to even rows of the L0 block and the L1 block (SAD between candidate in the forward/backward direction, Section 2.1.5.1.2).
Wu does not disclose, but Su (US PG Publication 2019/0132606) teaches not samples belonging to all rows (subset of rows e.g. even to calculate SAD [0069]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify the DMVR of Wu to be conditional on block size because Su teaches that performing DMVR is very computation intensive and using a subset of rows improves efficiency [0069]. 

	Regarding Claim 6, Wu (NPL JVET-J0032) discloses the method of claim 4, wherein the predetermined offset includes at least one of a non-directional offset or a directional offset, and wherein the directional offset includes an offset for at least one direction of a left, a right, a top, a bottom, a top-left, a top-right, a bottom-left or a bottom-right (delta0x, delta0y, delta1x, delta1y, Section 2.1.5.1.2).

	Regarding Claim 8, Wu (NPL JVET-J0032) discloses the method of claim 1, wherein a first weight and a second weight for bi-prediction of the current block are applied to the L0 reference picture and the L1 reference picture (average weighting method, Section 2.1.5.1.1, Step 2; e.g., each has a weight of 1), respectively, and wherein the motion modification of the current block is performed only when the first weight is equal to the second weight (average weighting method, Section 2.1.5.1.1, Step 2; e.g., each has a weight of 1).

	Regarding Claim 9, Wu (NPL JVET-J0032) discloses the method of claim 1.
Wu does not disclose, but Su (US PG Publication 2019/0132606) teaches wherein the pre-defined threshold size is equal to 16x16 (M or N can be 16 [0069]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify the DMVR of Wu to be conditional on block size because Su teaches that performing DMVR on large blocks is very computation intensive and breaking those large blocks into a smaller block improves efficiency [0067]. 

	Regarding Claim 10, Claim 10 is rejected on the grounds provided in Claim 1.

	Regarding Claim 11, Su (US PG Publication 2019/0132606) teaches a non-transitory computer-readable storage medium having instructions stored thereon that, when executed, cause one or more processors (implemented with processor executing instructions [0041]). The remainder of Claim 11 is rejected on the grounds provided in Claim 1.
It would have been obvious to one of ordinary skill in the art before the application was filed to modify the DMVR of Wu to be conditional on block size because Su teaches that performing DMVR on large blocks is very computation intensive and breaking those large blocks into a smaller block improves efficiency [0067]. 

	Regarding Claim 12, Wu (NPL JVET-J0032) discloses a device having instructions for transmitting a bitstream generated by an encoding method (video coding technology, Abstract; i.e., codec, JEM). The remainder of Claim 12 is rejected on the grounds provided in Claim 1.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (NPL JVET-J0032) in view of Su (US PG Publication 2019/0132606) and Chen (WO 2018/121506).

Regarding Claim 13, Wu (NPL JVET-J0032) discloses the method of Claim 8. 
Wu does not disclose, but Chen (WO 2018/121506) teaches wherein the motion modification of the current block is performed only when a width and a height of the current block are greater than or equal to 8 (bilateral template MV refinement disabled when width/height smaller than 8 [0090]-[0091]), respectively, and a number of samples included in the current block is greater than or equal to 128 (enabled for area greater than 64 [0090]-[0091]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify the DMVR of Wu to be conditional on block size because Chen teaches that performing DMVR increases the worst-case bandwidth, and should be limited to situations where the benefit outweighs the cost [0090]-[0091]. 


Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive.

Obviousness
Applicant’s arguments regarding the amended limitations are not persuasive because Wu discloses them. For example, the amendment regarding the L0 and L1 reference pictures being in different temporal directions is a recitation of the definition of the L0 and L1 reference pictures; Wu supplies this definition. The limitation regarding the difference in the POCs being equal is disclosed by Wu because Wu discloses that for bilateral matching, the forward and backward motion vectors must be under the “mirror constraint,” which by definition means that the forward and backward reference picture are equidistant from the current picture. Therefore, Applicant’s arguments are not persuasive.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10986367 B2 – bi-directional DMVR
US 20180359483 A1 – conditional DMVR
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/            Examiner, Art Unit 2485